Case 2:20-mj-03313-DUTY Document 15 Filed 07/22/20 Page 1 of 4 Page ID #:152


                                                                      CLERK, U.S.
                                                                                    DISTRICT COURT

    1                                                                           2
                                                                                 2~
   2
                                                                     ORAL DISTRIC.r pF
                                                                               mil'    ~~FORNIA
   3

   4

   5

   6                           UNITED STATES DISTRICT COURT
   7                          CENTRAL DISTRICT OF CALIFORNIA
   8
        ~ UNITED STATES OF AMERICA,
   9

   10                                Plaintiff,        CASE NO.
   11                         v.                                         2:20-MJ-3313
        ANDREW MARNELL,
   12                                                   ORDER OF DETENTION
                                                        (AMENDED)
   13

   14                                Defendant. }
   15

   16                                                   I.

   17        A.()       On motion of the Government in a case allegedly involving:
   18             1.()     a crime of violence.
   19            2.()      an offense with maximum sentence of life imprisonment or death.
  20             3.()      a narcotics or controlled substance offense with maximum sentence
  21                       often or more years .
  22             4.()      any felony -where the defendant has been convicted of two or more
  23                       prior offenses described above.
  24             5.()      any felony that is not otherwise a crime of violence that involves a
  25                       minor victim, or possession or use of a firearm or destructive device
  26                       or any other dangerous weapon, or a failure to register under 18
  27                       U.S.0 § 2250.
  28        B.(JS       On motion by the Government /( )on Court's own motion, in a case

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94 (06/07)                                                                                Page 1 of4
Case 2:20-mj-03313-DUTY Document 15 Filed 07/22/20 Page 2 of 4 Page ID #:153




    l                        allegedly involving:
    2          (~            On the further allegation by the Government of:
    3            L (~/)         a serious risk that the defendant will flee.
   4             2.()           a serious risk that the defendant will:
   5                   a.( )obstruct or attempt to obstruct justice.
   6                   b.( )threaten, injure, or intimidate a prospective witness or juror or
   7                            attempt to do so.
   8        C. The Government()is/(~ is not entitled to a rebuttable presumption that no
   9             condition or combination ofconditions will reasonably assure the defendant's
   t0            appearance as required and the safety of any person or the community.
   11

   12                                                        II.

   13       A. (~/)          The Court finds that no condition or combination of conditions will
   14                        reasonably assure:
   15            1. (~          the appearance of the defendant as required.
   16                  (✓~      and/or
   17           2. (~           the safety of any person or the community.
   18       B.() The Court finds that the defendant has not rebutted by sufficient
   19                        evidence to the contrary the presumption provided by statute.
  20

  21                                                        III.
  22        The Court has considered:
  23        A. the nature and circumstances ofthe offenses) charged, including whether the
  24            offense is a crime ofviolence, a Federal crime ofterrorism, or involves a minor
  25             victim or a controlled substance, firearm, explosive, or destructive device;
  26        B. the weight of evidence against the defendant;
  27        C. the history and characteristics ofthe defendant; and
  28        D. the nature and seriousness of the danger to any person or to the community.

                                     ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                         Page 2 of4
Case 2:20-mj-03313-DUTY Document 15 Filed 07/22/20 Page 3 of 4 Page ID #:154




    I                                                     IV.
    2       The Court also has considered all the evidence adduced at the hearing and the
    3       arguments        and/or statements          of counsel, and            the Pretrial   Services
   4        Report/recommendation.
    5

   6                                                       V.
   7        The Court bases the foregoing findings) on the following:
   8        A.(~          As to flight risk:
   9         A large amount of money, more than $9 million, is alleged to have been stolen and more
             than $1 million is still missing from the charged fraud crime. Defendant admits he had more
   10
             than $200,000 in cash in his possession, and more than $300,000 in cash was seized from
   11        his residence -- some from the toilet, indicating consciousness of guilt. Fake identification
             documents in other people's names were found in defendant's residence, with defendant's
   12
             picture on them and sophisticated authentication features, and the charged fraud crime
   13        involved the use of fake IDs, including fake passports. Defendant is facing a potential
             lengthy prison sentence for serious conduct, and he has limited ties to the district and
   14
             limited or no bail resources, and has not proposed an adequate surety to counterbalance
   15        flight concerns.

   16       B.(~          As to danger:
   17        Defendant is charged with a serious fraud offense, involving allegations that he stole more
             than $9 million from government programs designed to help victims suffering from the
   18
             economic fallout of the COVID-19 pandemic, and he allegedly spent a large amount of this
   19        money gambling in the stock market and at casinos. United States v. Reynolds, 956 F.2d
             192, 192 (9th Cir. 1992)(holding that pecuniary danger is a form of community danger
  20
             with respect to the danger requirement of section 3143). Defendant was found with a large
  21         amount of methamphetamine in his residence with some indication of possible intent to
             distribute. All of these facts combined with the seriousness of the charged criminal conduct
  22
             demonstrate, by clear and convincing evidence, an ongoing danger to the community.
  23

  24                                                      VI.
  25        A.()          The Court finds that a serious risk exists that the defendant will:
  26                   1.( )obstruct or attempt to obstruct justice.
  27                   2.( )attempt to/( )threaten, injure or intimidate a witness or juror.
  28

                                   ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                                Page 3 of4
Case 2:20-mj-03313-DUTY Document 15 Filed 07/22/20 Page 4 of 4 Page ID #:155




    1        B. The Court bases the foregoing findings) on the following:
    2

    3

   4

    5

   6

    7

    8

   9                                                   vii.
   10

   11        A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
   12       B. IT IS FURTHER ORDERED that the defendant be committed to the custody
   13            of the Attorney General for confinement in a corrections facility separate, to
   14            the extent practicable, from persons awaiting or serving sentences or being
   15            held in custody pending appeal.
   16       C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
   17            opportunity for private consultation with counsel.
   18       D. IT IS FURTHER ORDERED that, on order of a Court of the United States
   19            or on request of any attorney for the Government, the person in charge of the
  20             corrections facility in which the defendant is confined deliver the defendant
  21             to a United States marshal for the purpose of an appearance in connection
  22             with a court proceeding.
  23

  24

  25                                                                   ~•~~Y            Ttr1.p~
  26    DATED: 7/22/2020
                                                     UNITED STATES MAGISTRATE NDGE
  27

  28

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                              Page 4 of4
